United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 22, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-31193
                         Summary Calendar



KEDRICK D. CONERLY,

                                    Plaintiff,

versus

ALLEN J. ORDENEAUX, Individually and in
His Official Capacity; MITCH ARNOLD, Individually
and In His Official Capacity; CITY OF HAMMOND,
as His State Law Claim Employer,

                                    Defendants-Appellees,

versus

J. COURTNEY WILSON,

                                    Movant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 2:04-CV-1580
                       --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     J. Courtney Wilson, attorney for plaintiff Kedrick D.

Conerly in this 42 U.S.C. § 1983 action, seeks to appeal the

sanctions order issued following his failure to appear at a

scheduled pretrial conference and the magistrate judge’s

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-31193
                                  -2-

determination that he had not adequately complied with her

resulting order requiring him to write a letter of apology to

opposing counsel.

     This court must examine the basis of its jurisdiction on its

own motion, if necessary.     Mosley v. Cozby, 813 F.2d 659, 660

(5th Cir. 1987).    The sanctions order being appealed is not a

final decision within the meaning of 28 U.S.C. § 1291 as it did

not end the litigation on the merits.       See Cunningham v. Hamilton

County, Ohio, 527 U.S. 198, 204 (1999).       Contrary to Wilson’s

assertion, the order is not an immediately appealable civil

contempt order.     See Int’l Union, United Mine Workers of Am. v.

Bagwell, 512 U.S. 821, 827-28 (1994).       The order imposing

sanctions against Wilson as an attorney, whether imposed pursuant

to FED. R. CIV. P. 16(f) or the court’s inherent power, is not an

immediately appealable collateral order.       See Cunningham, 527

U.S. at 206-10; Williams v. Midwest Employers Cas. Co., 243 F.3d

208, 209-10 (5th Cir. 2001); Click v. Abilene Nat’l Bank, 822

F.2d 544, 545 (5th Cir. 1987).

     Accordingly, the appeal is DISMISSED for lack of

jurisdiction.